J-S24025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL TORRES

                             Appellant               No. 1244 EDA 2019


              Appeal from the PCRA Order Entered March 29, 2019
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0000548-2014


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 20, 2020

        Appellant, Michael Torres, appeals from the March 29, 2019 order

dismissing his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. We affirm.

        On May 19, 2016, a jury found Appellant guilty of possession of

controlled substances with intent to deliver, conspiracy, and several firearms

offenses.1 On July 22, 2016, the trial court imposed an aggregate 7½ to 20

years of incarceration. On July 27, 2017, this Court affirmed the judgment of

sentence and granted counsel’s petition to withdraw pursuant to Anders v.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1    75 P.S. § 780-113(a)(30), 18 Pa.C.S.A. §§ 903, 6105, 6106, and 6108.
J-S24025-20


California, 386 U.S. 738 (1967). Appellant did not seek allowance of appeal

from our Supreme Court.

      Appellant filed this timely first pro se PCRA petition on March 5, 2018.

Appointed counsel filed an amended petition on June 29, 2018. Appellant filed

several requests for further investigation both before and after counsel’s

amended petition.     The PCRA court’s handling of those requests, which is

governed by Pa.R.Crim.P. 902(E), is at issue in this appeal. The PCRA court

entered its notice of intent to dismiss the petition without a hearing pursuant

to Pa.R.Crim.P. 907 on February 28, 2019, and then dismissed the petition as

set forth above. This timely appeal followed. Appellant raises a single issue:

“Did the PCRA court error [sic] in failing to grant [Appellant’s] motion for

discovery in order to allow proper analysis by court-appointed counsel?”

Appellant’s Brief at 2.

      Before we address the merits, we consider the PCRA court’s opinion that

Appellant’s concise statement of issues complained of on appeal, pursuant to

Pa.R.A.P. 1925(b), is fatally deficient. Appellant raised two issues in his Rule

1925(b) statement:

             1.    The trial court abused its discretion in denying
      petitioner’s PCRA without a hearing because there were material
      issues of fact material [sic] necessary to be determined for
      disposition.

           2.     The trial court erred in not granting petitioner’s
      request for discovery as a matter of law.




                                     -2-
J-S24025-20


Appellant’s Pa.R.A.P. 1925(b) Statement, 5/29/19, at 1.         The PCRA court

observed that Appellant’s Rule 1925(b) statement fails to describe the

material issues of fact, and that it does not describe why the PCRA court was

wrong in denying Appellant’s discovery request.           PCRA Court Opinion,

6/15/19, at 9. Nonetheless, the PCRA court went on to address its reasons

for denying Appellant’s discovery request, and the need for discovery is the

sole issue Appellant addresses in his appellate brief.      Because Appellant’s

vague concise statement has not hampered our review in this case, we will

address the merits.

      We    review    the   PCRA     court’s   legal   conclusions    de    novo.

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015). The PCRA court

may dispose of a petition without a hearing when it is satisfied that the petition

raises no genuine issues of material fact. Pa.R.Crim.P. 907(1). Regarding

discovery in PCRA proceedings, Rule 902(E) of the Pennsylvania Rules of

Criminal Procedure provides:

      (E) Requests for Discovery

             (1) Except as provided in paragraph (E)(2), no discovery
      shall be permitted at any stage of the proceedings, except upon
      leave of court after a showing of exceptional circumstances.

            (2) On the first counseled petition in a death penalty case,
      no discovery shall be permitted at any stage of the proceedings,
      except upon leave of court after a showing of good cause.

Pa. R. Crim. P. 902(E). As this is not a death penalty case, Appellant was

required to demonstrate exceptional circumstances in support of his discovery



                                      -3-
J-S24025-20


request.   The PCRA and the applicable rules do not define “exceptional

circumstances” that would support discovery on collateral review. Id. at 611.

“Rather, it is for the trial court, in its discretion, to determine whether a case

is exceptional and discovery warranted.” Commonwealth v. Frey, 41 A.3d

605 (Pa. Super. 2012), appeal denied, 65 A.3d 413 (Pa. 2013) (citing

Commonwealth v. Dickerson, 900 A.2d 407, 412 (Pa. Super. 2006),

appeal denied, 911 A.2d 933 (Pa. 2006)). We will not reverse the PCRA

court’s determination absent an abuse of discretion. Id. “Mere speculation”

that exculpatory evidence may exist does not establish that exceptional

circumstances exist. Dickerson, 900 A.2d at 412; see also Commonwealth

v. Hanible, 30 A.3d 426, 452 (Pa. 2011) (holding that a showing of good

cause under Rule 902(E)(2) “requires more than just a generic demand for

potentially exculpatory evidence[.]”); cert denied, 586 U.S. 1091 (2013).

      Appellant’s discovery request arose out of the trial court’s denial of his

pre-trial request to identify a Confidential Informant (“CI”).        Appellant’s

defense at trial was mistaken identity, and the only witnesses of the drug

transactions, other than the CI, were police officers. N.T. Hearing, 7/10/15,

at 5. A police officer testified that the CI was still serving as an informant,

and that identifying any CI can result in his or her death and possibly the

death of family members. Id. at 8, 25. The trial court denied the motion to

identify, and the case proceeded to trial.




                                      -4-
J-S24025-20


       Presently, Appellant claims that the first trial judge ordered the CI file

to be reviewed in camera. Appellant notes that nothing in the record confirms

that the second trial judge—and the one who ultimately denied Appellant’s

motion to identify the CI—ever conducted the in camera review.             Thus,

Appellant claims the PCRA court erred in denying his motion for discovery of

the CI’s file, in order that PCRA counsel could review it and ascertain whether

any meritorious claim might arise from it. Appellant’s Brief at 6.2

       Appellant relies on Frey, in which the petitioner, Frey, was convicted of

murder before police recovered the victim’s body.        Frey had confessed to

killing the victim, Johnson, prior to his conviction, and a large body of

circumstantial evidence pointed to his guilt. Frey, 41 A.3d at 607-08. Several

years after his conviction, however, the Commonwealth recovered and

identified Johnson’s remains and provided a forensic report to Frey and his

counsel.    Frey filed a PCRA petition seeking a new trial based on after

discovered evidence.       According to Frey, the forensic report indicated that

Johnson’s death occurred after Frey was incarcerated. A third person, Farmer,

who was associated with Frey and suspected of involvement in Johnson’s

death, was murdered while Frey was incarcerated. Farmer’s murder occurred

near the location where police recovered Johnson’s remains. Id. at 608-09.

Frey filed a motion for discovery under Rule 902(E)(1) regarding the Farmer


____________________________________________


2  Appellant acknowledges that counsel might choose to file a no-merit letter
after reviewing the file. Appellant’s Brief at 6.

                                           -5-
J-S24025-20


homicide file, hoping to procure evidence that the same person killed Farmer

and Johnson, and that it could not have been Frey. The PCRA court granted

the motion and the Commonwealth appealed. Id. This Court accepted review

under the collateral order doctrine and affirmed, relying upon the unusual

event of a murder conviction without a victim’s body, combined with facts

reasonably supporting Frey’s theory that an unknown party may have been

involved in the Johnson and Farmer murders. Id. at 611-14. The dissenting

Judge noted the overwhelming body of evidence linking Frey to Johnson’s

murder, including his confessions and several witnesses who testified that

they heard Frey express his intent. Id. at 614-18 (Bowes, J. dissenting). The

dissent concluded that the discovery request was based on mere speculation.

        The circumstances of the present case are far removed from those of

Frey.    Here, the Commonwealth produced direct evidence, in the form of

eyewitnesses, to Appellant’s drug transactions.      Police observed Appellant

conducting drug transactions on several occasions, then obtained and

executed search warrants that produced incriminating evidence. These are

common circumstances underlying a drug prosecution, rather than a rare

prosecution for murder without a victim’s body.       Furthermore, there is no

newly discovered evidence in this case that requires further investigation.

There is no reason to believe that the CI would have contradicted the police

officer’s identification of Appellant. As such, Appellant’s request for discovery

of the CI’s file is based on mere speculation, a fact he acknowledges in his


                                      -6-
J-S24025-20


brief. Appellant’s Brief at 6 (“Once [the CI’s file is] received, counsel can make

the next necessary determination of whether or not this omission was

prejudicial and possibly even file a no-merit letter.”).            Furthermore,

Appellant’s brief is silent on the substance of any collateral claim he hoped to

be able to raise.

      Based on the foregoing, we discern no abuse of discretion in the PCRA

court’s denial of Appellant’s discovery request, nor do we discern any error in

the court’s dismissal of Appellant’s petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/20




                                      -7-